United States Court of Appeals
                      For the First Circuit


Nos. 14-1963
     14-1964
     14-2074

                     UNITED STATES OF AMERICA,

                    Appellee, Cross-Appellant,

                                v.

                         DAVID E. GORSKI,

               Defendant, Appellant, Cross-Appellee,

                    LEGION CONSTRUCTION, INC.,

          Interested Party, Appellant, Cross-Appellee.



                           ERRATA SHEET

     The opinion of this Court issued on December 9, 2015, is
amended as follows:

     On the cover sheet, line 15, "CONSTUCTION" is replaced with
"CONSTRUCTION".

     On page 16, footnote 3, line 34, "provides" is replaced
with "provide".